Citation Nr: 0932356	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  05-07 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for a service-
connected low back disorder, currently evaluated 40 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1965 to April 1967.

Procedural history

Service connection for a low back disorder was initially 
granted in a December 1980 VA rating decision.  A 10 percent 
disability rating was assigned.  
The assigned rating was increased to 20 percent in November 
1987 rating decision.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which continued the rating assigned for 
the Veteran's service-connected low back disorder at 20 
percent disabling.  The Veteran requested review by a 
decision review officer (DRO).  A November 2003 DRO decision 
increased the service-connected low back disorder to 40 
percent disabling.  
The Veteran filed a notice of disagreement in December 2003.  
A statement of the case (SOC) was issued in January 2005, and 
the appeal was perfected with the submission of the Veteran's 
substantive appeal (VA Form 9) in March 2005.

The Board remanded this issue in December 2007 and in 
December 2008 for additional development.  In June 2009, the 
VA Appeals Management Center (AMC) issued a supplemental 
statement of the case (SSOC) which continued to deny the 
Veteran's claim.  The case has been returned to the Board for 
further appellate proceedings.


  
Issue not on appeal

In a February 2005 rating decision, the RO denied the 
Veteran's claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU).  To the Board's knowledge, the Veteran has 
not disagreed with that decision.  That matter is therefore 
not in appellate status.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

In an August 2008 statement, the Veteran argued that his 
service-connected low back disability precluded him from 
employment.  It appears the Veteran has made an informal 
claim to reopen the previously-denied TDIU claim.  See 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  That 
issue has not yet been addressed by the RO, and it is 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 
7 Vet. App. 398 (1995) [the Board does not have jurisdiction 
of issues not yet adjudicated by the RO].  


FINDINGS OF FACT

1.  The Veteran's service-connected low back disorder is 
currently manifested by pain, numbness, radiculopathy and 
limitation of motion.

2.  The competent medical evidence does not show that the 
Veteran's service-connected low back disorder is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.




CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 40 percent for the service-connected low back 
disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5285, 5292 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5235 (2008).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran in essence contends that his service-connected 
low back disorder warrants a disability rating in excess of 
the currently-assigned 40 percent.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall considerations

As was alluded to in the Introduction, the Board remanded the 
Veteran's claim in December 2007 and December 2008.  

In essence, the December 2007 Board remand instructed the 
agency of original jurisdiction (AOJ) to provide the Veteran 
with the proper notification under the Veterans Claims 
Assistance Act of 2000 (VCAA) pursuant to the decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
AOJ was then to readjudicate the claims if warranted by the 
state of the record.

The Veteran was provided proper Dingess notice in a letter 
dated January 16, 2008.  The AMC subsequently readjudicated 
the Veteran's claim in a June 2008 SSOC.     

The Board again remanded the Veteran's claim in December 
2008.  In essence, the Board instructed the AOJ to contact 
the Veteran and ask him to identify any records concerning 
treatment, examination or hospitalization for his low back 
disability.  Any records identified were to be obtained and 
associated with the Veteran's claims file to the extent 
possible, to include records from the Columbia, Missouri VAMC 
dated after December 2003.  The AMC was also instructed 
provide the Veteran with an updated VA spine examination.  
The AOJ was then to readjudicate the claim.

Records from the Columbia VAMC were subsequently associated 
with the claims folder, and the AMC requested that the 
Veteran identify any other records concerning his low back 
disability in a letter from the AMC dated January 22, 2009.  
The Veteran presented for a VA examination in March 2009.  
The AMC subsequently readjudicated the claim in the June 2009 
SSOC.  

Thus, all of the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].  

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record. See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in letters from the RO 
dated January 10, 2002 and October 20, 2004 and in the 
aforementioned January 16, 2008 letter from the AMC, which 
advised the Veteran of the provisions relating to the VCAA.  

Specifically, the Veteran was advised in the VCAA letters 
that VA would obtain all evidence kept by the VA and any 
other Federal agency, including VA facilities and service 
medical records. He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records that the he identified.  Included with the 
January 2002, October 2004 and January 2008 letters were 
copies of VA Form 21- 4142, Authorization and Consent to 
Release Information, and these letters asked that the Veteran 
complete this release so that VA could obtain these records 
on his behalf.  The letters also informed the Veteran that 
for records he wished for VA to obtain on his behalf he must 
provide enough information about the records so that VA can 
request them from the person or agency that has them.

The January 2002, October 2004 and January 2008 letters 
specifically advised the Veteran that to substantiate his 
increased rating claim "the evidence must show that your 
service-connected condition has gotten worse."  In the 
January 2002, October 2004 and January 2008 letters, the 
Veteran was specifically notified to describe or submit any 
additional evidence which he thought would support his 
claims, in compliance with the "give us everything you've 
got" requirement contained in 
38 C.F.R. § 3.159 (b).  [The Board notes that 38 C.F.R. § 
3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 
23353-56 (Apr. 30, 2008).  The amendments apply to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, 
removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, supra, the Court observed 
that a claim of entitlement to service connection consists of 
five elements: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. 

In this case, elements (1), (2) and (3) are not at issue.  
The Veteran received notice as to elements (4) and (5), 
degree of disability and effective date, in the above-
referenced January 2008 VCAA letter.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  See Vazquez-Flores, 22 Vet. App. at 43-44.

The Board observes that the Veteran was not informed of the 
relevant law and regulations pertaining to his increased 
rating claim as contemplated in the recent Vazquez decision.  
However, the essential fairness of the adjudication was not 
affected because the Veteran had actual knowledge of what was 
necessary to substantiate this claim.  The Veteran has 
submitted argument which specifically referenced symptoms 
listed under the Diagnostic Codes utilized in rating his 
claim and made specific argument as to how his disability had 
increased in severity and the effect that increase had on his 
employment and daily life.  See, e.g., the Veteran's January 
2003 and December 2003 Notices of Disagreement and his March 
2005 VA substantive appeal (VA Form 9).  It is therefore 
clear that the Veteran was aware of the applicable schedular 
standards.

Accordingly, due to the content of the notice given and the 
Veteran's actual knowledge, the Board finds that the Veteran 
has received appropriate VCAA notice to include as 
contemplated by the Court in Vazquez-Flores.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
Veteran was provided with VCAA notice through the January 
2002, October 2004 and January 2008 VCAA letters and his 
claim was readjudicated in the June 2008 and June 2009 SSOCs, 
after he was provided with the opportunity to submit evidence 
and argument in support of his claims and to respond to the 
VA notice.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the Veteran in 
proceeding to consider his claims on the merits.  The Veteran 
has pointed to no prejudice resulting from the timing of the 
VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  In particular, the RO has obtained 
the Veteran's reports of private outpatient treatment and VA 
treatment, as well as the Veteran's Social Security 
Administration (SSA) medical records and the reports of VA 
examinations of the Veteran in October 2003, November 2004 
and March 2009.

VA medical examinations and opinions were obtained in October 
2003, November 2004 and March 2009.  The VA examination 
reports reflect that the examiners reviewed the Veteran's 
past medical history, including his service treatment 
records, documented his current medical conditions, reviewed 
pertinent medical research, and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
VA examinations are adequate for evaluation purposes.  See 38 
C.F.R. § 4.2 (2008); see also Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) [holding that when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate].  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
secure the service of a representative and to present 
evidence and argument in support of his claim.  He refused to 
present testimony at a hearing.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the Veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.

VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for the period 
from and after the effective date of the regulatory change.  
The Board can apply only the former regulation to rate the 
disability for periods preceding the effective date of the 
regulatory change.  However, the former rating criteria may 
be applied prospectively, beyond the effective date of the 
new regulation.  See VAOPGCPREC3-2000.

The Veteran has been provided with both the former and the 
current regulatory criteria.  The increased rating claim was 
considered under the current schedular criteria in a November 
2003 RO decision.  The Veteran has submitted written 
statements and additional medical records since the November 
2003 RO rating decision.  Therefore, there is no prejudice to 
the Veteran in the Board adjudicating the claim.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The Veteran's service-connected low back disorder is 
evaluated under former Diagnostic Codes 5285-5292 [vertebral 
fracture-limitation of motion, lumbar spine].  See 38 C.F.R. 
§ 4.27 (2008) [hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].  A 40 percent evaluation has been assigned under 
Diagnostic Code 5292, based on severe limitation of motion of 
the lumbar spine.

X-rays done in conjunction with VA examinations have revealed 
arthritis of the lumbar spine.  Diagnostic Code 5003, which 
has not been amended, states that arthritis, established by 
X-ray findings, is to be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints affected, which in this case would be former 
Diagnostic Code 5292 (limitation of motion of the lumbar 
spine) and the current General Rating Formula for Diseases 
and Injuries of the Spine. 

(i.) The former schedular criteria

Under former Diagnostic Code 5285, a 100 percent evaluation 
is assigned for residuals of vertebral fracture with cord 
involvement, a bedridden state, or where the Veteran requires 
long leg braces.  A 60 percent evaluation is assigned for 
residuals of vertebral fracture without cord involvement, and 
with abnormal mobility requiring a neck brace (jury mast).  
In other cases, the disability is rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body.  38 C.F.R. 
4.71a, Diagnostic Code 5285 (prior to September 26, 2003).

Under former Diagnostic Code 5292, severe limitation of 
motion of the lumbar spine warrants a 40 percent rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003).

(ii.) The current schedular criteria

Under the current General Rating Formula for Diseases and 
Injuries of the Spine the following ratings will apply.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent disability rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine

A 40 percent disability rating is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine;

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective 
from September 26, 2003).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment. 38 C.F.R. § 4.10 (2008).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2008).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2008).

Analysis

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

 (i.) The former schedular criteria

After a review of the evidence, the Board has determined that 
the most appropriate former diagnostic codes for evaluation 
of the disability are the codes they are currently rated 
under, Diagnostic Codes 5285 and 5292.  The Veteran's 
service-connected low back disorder appears to involve 
principally pain and limitation of motion due to a history 
fractured vertebrae with current arthritis, which is 
congruent with former Diagnostic Code 5285 [residuals of 
fractured vertebra] and 5292 [limitation of motion of the 
lumbar spine].  

The Veteran asserts that he has "nerve damage" and numbness 
and radiculopathy in his legs as a result of his service-
connected low back disorder.  See an August 2008 statement 
from the Veteran and an August 2009 informal hearing 
presentation from the Veteran's representative.  The Board 
has therefore considered whether the application of former 
Diagnostic Code 5293 [intervertebral disc syndrome], which 
rates in part based on neurological symptomatology, is 
appropriate.  However, the Veteran's neurological complaints 
have not been attributed to the service-connected low back 
disorder.  A November 2004 VA examiner specifically stated 
that the Veteran's neurological complaints were less likely 
than not a residual of the fractures sustained in service.  

The Veteran has never been diagnosed with intervertebral disc 
syndrome.  The record reflects there is no evidence of disc 
disease associated with the Veteran's low back disorder, such 
as a herniated nucleus pulposus, which would call for the 
assignment of former Diagnostic Code 5293.  Therefore, the 
Board finds that a rating under former Diagnostic Code 5293 
[intervertebral disc syndrome], which requires evidence of 
primarily neurological symptoms, is not warranted.  

In sum, the Board believes that the most appropriate 
diagnostic codes for rating the Veteran under the former 
schedular criteria are Diagnostic Codes 5285-5292.  

(ii.) The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria, the General 
Rating Formula for Diseases and Injuries of the Spine.  As 
explained above, the Veteran's service-connected low back 
disorder is not consistent with intervertebral disc syndrome, 
so the current Diagnostic Code 5243 is not for application.  
Moreover, the medical evidence shows no treatment for 
incapacitating episodes of intervertebral disc syndrome 
requiring prescribed bed rest and treatment by a physician, 
so rating the Veteran under Diagnostic Code 5243 would not 
avail him.

The Veteran's service-connected back disability accordingly 
will be rated using only the General Rating Formula for 
Diseases and Injuries of the Spine.  

Mittleider concerns

In October 2001, the Veteran suffered additional injury to 
his low back at work when an empty container struck his hip 
and pinned him against a pallet.  See e.g., the October 2003, 
November 2004 and March 2009 VA examination reports and the 
Veteran's SSA medical records.  

The Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability, in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  

In this case, as has been discussed above the Veteran asserts 
that he has "nerve damage" and numbness and radiculopathy 
in his legs as a result of his service-connected low back 
disorder.  However, the November 2004 VA examiner determined, 
concerning the Veteran's neurological complaints, that "It 
is more likely than not that [the Veteran's] stenosis was a 
result of his acute injury that occurred at work [in October 
2001] and not his natural progression [because] in April 
2001, he had a CAT scan that showed no evidence of any 
stenosis."  

There is no medical evidence to the contrary.  To the extent 
that the Veteran and his representative are attempting to 
attribute his current neurological complaints to his service-
connected low back disorder, it is well-settled that lay 
persons without medical training, such as the Veteran and his 
representative, are not competent to comment on medical 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

Accordingly, the Board will attribute the Veteran's pain and 
loss of motion in his low back to his service-connected low 
back disorder; the Veteran's neurological complaints and 
deficits will not be considered in the adjudication of the 
increased rating claim.  

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2008); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

As was discussed immediately above, the Veteran has argued 
that he is entitled to a separate disability rating for 
neurological symptomatology.  However, the November 2004 VA 
examiner determined that such complaints are due to his 
October 2001 work injury rather than the progression of his 
service-connected low back disorder.  A separate rating for 
neurological symptoms is therefore not warranted.

The Veteran's initial back injury in service resulted in a 
compression fracture at L1-L2, ands he has been rated under 
former Diagnostic Codes 5295-5292.  Accordingly, the Board 
has considered a separate 10 percent disability rating under 
former Diagnostic Code 5285 for demonstrable deformity of a 
vertebral body.  However, while January 2002 and April 2008 
x-rays show evidence of an "old compression fracture", 
there is no noted deformity of the Veteran's vertebrae.  
A separate 10 percent rating under former Diagnostic Code 
5285 is not warranted.  

Schedular rating

(i.) The former schedular criteria

As detailed in the law and regulations above, 40 percent is 
the maximum rating available under Diagnostic Code 5292.  

Nor is an increased disability rating warranted under former 
Diagnostic Code 5285.  The medical evidence does not show, 
nor has it been argued, that there is abnormal mobility 
requiring a neck brace (jury mast).  The Veteran reported 
using a cane and Jewett brace, however it was noted that 
neither device was used at the time of the October 2003, 
November 2004 or March 2009 VA examinations.  

The medical evidence of record is negative for signs of 
abnormal mobility requiring use of a neck brace.  The medical 
evidence similarly does not show, nor has it been argued, 
evidence of cord involvement or that the Veteran is bedridden 
or requires long leg braces.  Accordingly, assignment of a 60 
or 100 percent rating under former Diagnostic Code 5285 is 
not warranted.

In short, the Veteran is appropriately rated under the former 
schedular criteria.

(ii.) The current schedular criteria

To warrant a higher disability rating under the General 
Rating Formula for Diseases and Injuries of the Spine, 
ankylosis must be demonstrated.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure." See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].

There has been no ankylosis demonstrated.  During the March 
2009 VA examination, the most limited range of motion 
demonstrated by the record, the Veteran was able to achieve 
27 degrees of flexion, 12 degrees of left lateral flexion, 14 
degrees of right lateral flexion, 17 degrees of left lateral 
rotation and 18 degrees of right lateral rotation.  It is 
thus manifest that the Veteran's thoracolumbar spine is not 
immobile.  Accordingly, the Veteran's service-connected low 
back disorder does not warrant a higher percent rating under 
the General Rating Formula for Diseases and Injuries of the 
spine.  

As has already been discussed rating the Veteran's back 
disability as intervertebral disc syndrome is not 
appropriate, and there is in fact no evidence of 
incapacitating episodes, with bed rest as prescribed by a 
physician.

Based on this record, and for reasons stated above, the Board 
finds that the Veteran is not entitled to an increased 
disability rating under the current schedular criteria.  

DeLuca consideration

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2008).  See DeLuca, supra.

With respect to the former schedular criteria, the Board 
notes that where, as here, the Veteran is already receiving 
the maximum disability rating for limitation of motion [under 
Diagnostic Codes 5292], consideration of the provisions of 
DeLuca is not required.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

Under the current schedular criteria, as explained above, a 
higher schedular rating is not available in the absence of 
unfavorable ankylosis.  The medical and other evidence of 
record, including most recent March 2009 VA examination 
report and private treatment records submitted by the 
Veteran, does not suggest that any loss of function caused by 
pain which amounts to immobility of the spine.  Specifically, 
the March 2009 VA examination report reflects that, upon 
repetitive range of motion testing, the Veteran demonstrated 
15 degrees of flexion, 8 degrees of left lateral flexion, 9 
degrees of right lateral flexion, 14 degrees of left lateral 
rotation and 15 degrees of right lateral rotation.

Thus, there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45.  

Hart consideration

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

The Veteran filed his claim for an increased disability 
rating for his service-connected low back disorder on October 
24, 2001.  Therefore, the relevant time period under 
consideration is from October 24, 2000 to the present.  The 
Board notes that the Veteran's service-connected low back 
disorder was evaluated 20 percent disabling before October 
24, 2001 and 40 percent disabling from October 24, 2001 to 
the present.  See the November 2003 DRO decision.  The 
question to be answered by the Board, is whether any 
different rating should be assigned other than 20 percent 
from October 24, 2000 to October 23, 2001 and 40 percent from 
October 23, 2001 to the present.  

Concerning the time period from October 24, 2000 to October 
23, 2001, the medical records available for the period in 
question are negative for symptoms which would allow for the 
assignment of a higher rating.  In fact, it does not appear 
that the Veteran sought treatment for his low back disorder 
during that time period.  Accordingly, the Board finds that 
the RO has properly rated the Veteran's low back disorder as 
20 percent disabling for the period from October 24, 2000 to 
October 23, 2001.  

Concerning the time period from October 24, 2001 to the 
present, the Veteran's claim for an increases rating was 
received by the RO on October 24, 2001.  As noted elsewhere 
in this decision, the Veteran suffered a work-related injury 
to his low back on October 26, 2001.  See e.g., a private 
treatment record from B.M., P.T. dated December 2001.  It is 
well-documented in the VA and private treatment records that 
the Veteran's low back disorder drastically worsened 
subsequent to his October 2001 work injury.  See e.g., the 
October 2003, November 2004 and March 2009 VA examination 
reports.  It appears that the RO increased the Veteran's 
disability rating for his service-connected low back disorder 
to 40 percent based on the additional injury resulting from 
the Veteran's October 26, 2001 work injury and assigned the 
October 24, 2001 effective date of such award to correspond 
with the Veteran's filing of his increased rating claim, 
which was actually two days before the work injury.  

In any event, as was discussed above, recent neurological 
symptomatology has been attributed to the work-related injury 
in October 2001.  Nonetheless, it appears to be undisputed 
that pain and limitation of motion of the low back increased 
since October 2001.  Medical records dated after October 24, 
2001, which have been discussed by the Board above, have been 
consistent with the assignment of a 40 percent disability 
rating under former Diagnostic Code 5292.  Accordingly, 
the Board finds that the 40 percent disability rating 
assigned by the RO was appropriate for the time period from 
October 24, 2001 to the present.  

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. See 38 C.F.R. § 
3.321(b)(1) (2008); see also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

The DRO adjudicated the matter of the Veteran's entitlement 
to an extraschedular rating in the January 2005 SOC.  
Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating for the increased 
disability rating at issue. 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected low back disorder.  The medical evidence fails to 
demonstrate symptomatology of such an extent that application 
of the rating schedule would not be appropriate.  In fact, as 
discussed in detail above, the symptomatology of the 
Veteran's disability (severe loss of lumbar spine motion with 
pain) is specifically contemplated under the appropriate 
rating criteria.  Accordingly, the Board finds that the 
Veteran's disability picture has been contemplated by the 
rating schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his low back problems; in fact, besides 
his May 2002 lumbar fusion and laminectomy (which appears to 
be related to the October 2001 work injury), it does not 
appear that the Veteran has been hospitalized for his 
service-connected low back disorder.  

With respect to employment, the Board notes that the 
Veteran's duties as a postal employee were restricted from 
the time of his October 2001 work injury until his retirement 
in November 2003.  In August 2003, E.W.R., M.D. found "due 
to electrodiagnostic findings suggestive of new neuromuscular 
pathology, [the Veteran] may not be able to work.  This would 
be due to the combination of the work-related injury on 
[October 21, 2001] and his new problems (probably due to his 
degenerative spine disease, and possibly his previous back 
injury...in the U.S. Army)."  It is obvious that E.W.R., M.D. 
considered the Veteran's non service-connected work injury 
and resulting neurological symptomatology in addition to the 
Veteran's service-connected low back disorder.  

While the Veteran's employment may have been made more 
difficult by his low back disability, this alone does not 
present an exceptional or unusual disability picture.  
Indeed, significant occupational impairment is specifically 
contemplated in the 40 percent rating currently assigned.  
See 38 C.F.R. §§ 3.321(a), 4.1; see also Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.  

Conclusion

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
Veteran's claim of entitlement to a disability rating in 
excess of 40 percent for a service-connected low back 
disorder.  The benefit sought on appeal is accordingly 
denied.



ORDER

Entitlement to a disability rating in excess of 40 percent 
for a service-connected low back disorder is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


